Citation Nr: 1026690	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  03-14 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, 
to include posttraumatic stress disorder (PTSD) and 
schizophrenia.

2.  Entitlement to service connection for memory deficit, 
insomnia, and sleep apnea, to include as secondary to a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to July 1989.

These matters come before the Board of Veterans' Affairs (Board) 
on appeal of an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran requested a hearing before a Member of the Board at 
the RO, and a hearing was duly scheduled in April 2005 but the 
Veteran failed to appear for the hearing without explanation and 
has not requested that the hearing be rescheduled.  Her request 
for a hearing before the Board is accordingly deemed to be 
withdrawn.  38 C.F.R. § 20.704(d) (2009).
 
When this case was most recently before the Board in October 
2007, it was decided in part and remanded in part.

The claims files have since been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, she was 
not diagnosed with PTSD while serving on active duty, and any 
currently present PTSD is not attributable to a verified in-
service stressor.

2.  No other acquired psychiatric disorder was present until more 
than one year after the Veteran's discharge from service, and no 
other acquired psychiatric disorder present during the pendency 
of this claim is etiologically related to service.

3.  The veteran's symptoms of memory deficit and insomnia, and 
his sleep apnea are not related to his active service or to a 
service-connected psychiatric disability. 


CONCLUSIONS OF LAW

1.  Psychiatric disability, to include PTSD, was not incurred in 
or aggravated by active service, nor may incurrence or 
aggravation of a psychosis during such service be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307. 3.309 (2009). 

2.  The Veteran's symptoms of memory deficit and insomnia are not 
the result of a disease or injury incurred in or aggravated by 
active service, nor are they proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §  1131 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304 (2009). 

3.  Sleep apnea was not incurred in or aggravated by active 
service and it is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §  1131 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
psychiatric disability and also seeks service connection for 
memory deficit, insomnia, and sleep apnea as secondary to 
psychiatric disability.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was not provided adequate VCAA notice prior to the 
October 2002 rating decision on appeal.  Never the less, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following provision of the required notice and 
completion of all indicated development of the record, the 
originating agency readjudicated the claims in February 2010.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by 
readjudication of the claim).  There is no indication or reason 
to believe the ultimate decision of the originating agency on the 
merits of either claim would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) are associated with the record.  The 
Veteran's complete service personnel records were requested on 
several occasions through the Personnel Information Exchange 
System (PIES) but were determined to be not available.  Post-
service treatment records have been obtained from those VA and 
non-VA providers identified by the Veteran as having relevant 
records, as well as her complete Social Security Agency (SSA) 
disability file.  

The Board remanded the case so that the Veteran could be afforded 
a medical examination, but she failed to report for the 
examination that was scheduled in January 2010.  Her failure to 
report might be the result of her not receiving notice of the 
examination, but the record reflects that Veteran has failed to 
adequately keep VA informed of her whereabouts.  Correspondence 
sent to her most recently provided address on Houston Street has 
been returned because the forwarding time has expired.  The Board 
accordingly finds the originating agency has substantially 
complied with the requirement for examination articulated in the 
Board's remand.  See Dymant v. West, 13 Vet. App. 141, 146-47 
(1999).  

In that regard, when a claimant fails without good cause to 
report for an examination scheduled in conjunction with an 
original compensation claim (as is the case for the instant claim 
of service connection for memory deficit, insomnia and sleep 
apnea) the claim shall be rated based on the evidence of record; 
see 38 C.F.R. § 3.655(a).  When the examination was scheduled in 
conjunction with a reopened claim for a benefit that was 
previously disallowed (as is the case for the instant claim for 
service connection for a psychiatric disability) the claim shall 
be denied; see 38 C.F.R. § 3.655 (b).

The Board also notes the Veteran failed to report for hearings 
she had requested before the RO's Decision Review Officer (DRO) 
and before the Board.

Special development required when PTSD claim is based on stressor 
of alleged physical or sexual assault.  See YR v. West, 11 Vet. 
App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272 (1999); 
M21-1, Part III, para. 5.14d; 38 C.F.R. § 3.304(f)(3).  The 
record shows the required development has been accomplished.

Neither the Veteran nor her representative has identified any 
other evidence that could be obtained to substantiate either 
claim, and the Board is also unaware of any such evidence.  

In sum, the Board is satisfied that that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Analysis

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ADT) during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, and 
any period of inactive duty training (IDT) during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24); 
38 C.F.R. § 3.6.  

Duty performed by a member of a Senior Reserve Officers' Training 
Corps program when ordered to such duty for the purpose of 
training or a practice cruise under chapter 103 of title 10 
U.S.C. is ADT.  Training other than ADT by a member of the Senior 
Reserve Officers' Training Corps prescribed under chapter 103 of 
title 10 U.S.C. is IDT.  38 U.S.C.A. §§ 101(22)(d); 38 C.F.R. § 
3.6(C)(4).

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. § 
3.304(f).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 
(f).

The regulation was recently amended to eliminate the requirement 
of evidence corroborating the occurrence of the claimed in-
service stressor in claims in which PTSD was diagnosed in 
service.  

When the claimed PTSD stressor is physical or sexual assault in 
service, evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not limited 
to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is one 
type of evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. 38 C.F.R. § 3.304(f)(4).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

 Service Connection for Psychiatric Disability

As a threshold matter the Board notes this is a reopened claim 
for service connection, an earlier claim having been finally 
denied in June 1999.  The Veteran was scheduled for VA 
examination in January 2010, in compliance with the requirements 
of the Board's earlier remand; the purpose of the examination was 
to obtain medical opinion regarding the etiology of any diagnosed 
acquired psychiatric disorders.  However, the Veteran failed to 
report for examination.  When a claimant fails without good cause 
to report for an examination scheduled in conjunction with a 
reopened claim for a benefit that was previously disallowed the 
claim shall be denied; see 38 C.F.R. § 3.655(b).  However, for 
completeness of review the Board has considered the entire 
record.

STRs show no indication of psychiatric symptoms during active 
service.  The Veteran underwent elective termination of pregnancy 
(ETOP) in March 1987.  In May 1987 she was treated for contusions 
suffered during an assault by her boyfriend; the only other 
indication of an assault during service is a December 1989 
emergency treatment note indicating that the Veteran sought 
treatment for a through-and-through bite to the lower lip that 
the Veteran reported at the time was suffered during an assault.

Available service personnel records show that in January 1988 the 
Veteran filed a Department of the Army (DA) Form 2823 (sworn 
statement) in which she complained of verbal harassment by two 
noncommissioned officers (NCOs) in her unit.  She also stated 
that during physical training (PT) on one occasion an NCO grabbed 
her and shook her several times because she was not performing 
the exercise to his satisfaction; the NCO subsequently apologized 
after she told him she was having mild cramping.

In June 1989 the Veteran apparently received company-level 
nonjudicial punishment at Fort Carson, Colorado that reduced her 
one grade in rank and assigned her to extra duty.  However, a 
subsequent action in October 1989 (after the Veteran was already 
discharged) by the Veteran's battalion-level commander set aside 
that punishment based on a finding that all documents submitted 
(presumably on appeal) by the Veteran had clearly established an 
injustice was done to her by the lower-level commander who had 
imposed the original punishment.  Other than this one vacated 
punishment, the Veteran's service record contains only laudatory 
comments about her duty performance and potential for 
advancement. 

The Veteran was discharged from service in July 1989 for the 
purpose of entering college on a full four-year Reserve Officer 
Training Corps (ROTC) scholarship ("green-to-gold" program).  
She was transferred from active service into the inactive ready 
reserve (IRR) and assigned to the US Army Cadet Command for the 
duration of her studies.  After a period of study at Regis 
College (Colorado Springs, Colorado), she requested transfer to 
Loyola College (Baltimore, Maryland) in order to return to 
Baltimore for family reasons.  A June 1990 letter from a 
professor at Regis College states the Veteran had performed very 
well at Regis College up to that time and recommends her 
acceptance by Loyola.  She apparently transferred to Loyola 
College in early 1991.

Social Security Administration (SSA) records include supporting 
medical documents with an evaluation in August 1992 in which the 
examiner diagnosed multiple personality disorder (MPD) and PTSD, 
with onset in childhood and with current exacerbations.  A 
different examiner in August 1992 diagnosed dissociative disorder 
with adolescent onset of multiple personality, presently causing 
psychotic depression.  In September 1992 a psychologist noted a 
history of multiple physical and sexual abuse episodes from early 
childhood; in October 1992 the Veteran recounted unspecified 
incidents of abuse not only during childhood but also during 
active service and during ROTC.  SSA eventually granted the 
Veteran disability benefits in October 1992 for dissociative 
disorder, effective from December 1991.  

A November 1992 Report of Medical Examination (pre-commissioning 
physical examination) performed at the Baltimore military 
entrance processing station (MEPS) noted psychiatric evaluation 
as "abnormal" due to counseling over adoption of the Veteran's 
baby.  It was noted the Veteran had begun counseling in 1990 and 
was still in counseling.  

In November 1992 the Veteran complained to the Anne Arundel 
County Police that she had been sexually assaulted by the 
contracted civilian physician who performed the examination at 
the MEPS station.  The incident was turned over to the Army's 
Criminal Investigation Division (CID) for investigation because 
the MEPS station is an Army facility.  The Veteran declined to 
discuss the incident with the CID, and the CID ultimately 
terminated the investigation for lack of jurisdiction.

In December 1992, while still enrolled as an ROTC cadet in Loyola 
College, the Veteran submitted a Cadet Action Request asking for 
one year of absence to receive medical treatment for PTSD as due 
to violent crime (life-threatening abuse and rape resulting in 
pregnancy with subsequent adoption).   The Professor of Military 
Science (PMS) recommended disapproval, stating that when the 
Veteran transferred to Loyola from Regis College in the Spring of 
1991 she had just been on a six-month leave of absence due to 
pregnancy, and she also had an additional year's leave of absence 
due to financial problems in 1992; the PMS stated it was unlikely 
the Veteran's psychological and personal problems would ever 
enable her to earn a commission.  

A January 1993 note by a Certified Professional Coder (CPC) 
states the Veteran was undergoing treatment for PTSD, with 
symptoms associated with rape, resulting pregnancy and subsequent 
adoption.

In April 1993 the Veteran was medically terminated from the Army 
ROTC program due to her history of PTSD requiring prolonged 
treatment. 

A June 1993 letter to the Veteran from the Commanding General, US 
Army ROTC Cadet Command, apologized to the Veteran for physical 
harassment that she had undergone during ranger training in the 
ROTC program at Loyola.  However, most of the Veteran's 
complaints as made to the Cadet Command Inspector General were 
found to be unsubstantiated.
  
In July 1994 the Veteran stated to a counselor at The Guidance 
Center that she had suffered ongoing physical and sexual 
harassment, rape and religious discrimination during active 
service; she also reported having been molested on multiple 
occasions as a child, including by her brother.  In August 1994 
she informed the counselor she had suffered extreme physical and 
sexual abuse by her mother, father and brothers.  The Counseling 
Center diagnosed PTSD.

In September 1994 the Veteran reported to a VA social worker that 
she had been seduced and later abused in service by her 
lieutenant; later she entered college on an ROTC scholarship and 
there endured further harassment and occasional rapes in order to 
further her military career.  The social worker's impression was 
sexual assault while in service, with PTSD to be assessed.

In September 1994 the Veteran requested to reopen the previously-
denied claim for service connection for PTSD and schizophrenia; 
she asserted she had been sexually assaulted during active 
service.  

In February 1995 the Veteran submitted another request to reopen 
the previously-denied claim, in which she asserted having 
received counseling for PTSD while assigned to the 1st Armored 
Division in Germany in 1987.  

In May 1995 the Veteran was examined by psychologist Charles 
Lawrence.  Dr. Lawrence was not able to obtain a family history 
from the Veteran.  However, the Veteran related a military 
history of 8 years of service including service in the Persian 
Gulf.  The Veteran reported having been raped twice during active 
service, with one or both rapes resulting in pregnancy; she had 
to place one child in adoption just before she deployed to the 
Persian Gulf and began to have difficulty in her functional 
abilities soon after her return from the Gulf.  She also reported 
she was discharged from the military due to mental problems.  Dr. 
Lawrence stated the Veteran appeared to have either bipolar 
disorder or a psychotic disorder such as schizophrenia. 

The Veteran submitted a stressor statement to VA in May 1995 in 
which she asserted she was repeatedly raped while in Germany with 
the 1st Armored Division; one of those rapes resulted in a 
miscarriage.  Thereafter she was reassigned to Fort Carson, 
Colorado, where she was raped again, and again became pregnant 
although on this occasion she had the baby.  The baby was adopted 
immediately after it was born, in December 1990.  At the time the 
Veteran was in ROTC training, and during ROTC ranger training the 
Veteran was beaten by a male cadet, which caused her psychiatric 
symptoms to resurface.

In May 1995 the Veteran reported to a VA psychologist that she 
was repeatedly raped during her two years in the 1st Armored 
Division.  One perpetrator was an NCO who had the keys to the 
barracks, while others were males who broke into the barracks and 
assaulted the women therein.  She stated that complaints about 
the assaults led to documentation of the assaults and the 
transfer or discharge of the victimized women.

The Veteran was treated at the Hastings Regional Center 
(Nebraska) in April-July 1996 on commitment by the mental health 
board for "bizarre" behavior consistent with psychotic 
disorder.  She responded to medication and after two weeks of 
treatment was put on a bus for Denver.  The final diagnosis was 
psychotic disorder not otherwise specified (NOS).

The Veteran was treated at the Denver VA Medical Center (VAMC) in 
March-April 1996 after being transported to Denver General 
Hospital by Denver police; the Veteran had been exhibiting manic 
behavior (crying in the street, inadequately dressed for the cold 
weather, and ran into traffic to evade the police).  Her 
discharge diagnosis was manic severe bipolar disorder with 
psychotic features.

The Veteran was treated at Denver VAMC in May 1997 after being 
arrested for disturbing the peace and trespassing at a local 
restaurant.  During treatment the Veteran reported she had been 
sexually assaulted during military service and now had PTSD as a 
result of those assaults, but the attending psychiatrist noted 
she did not report PTSD symptoms and it was unclear if she was 
actually assaulted during service.  The discharge diagnosis was 
bipolar mood disorder and mania with psychotic features.

The Veteran was treated at the Denver VAMC in May-June 1997 after 
being found unresponsive in a restaurant.  The discharge 
diagnosis once again was bipolar mood disorder and mania with 
psychotic features.

In September 1997 the Veteran presented to the Eastern Colorado 
VA mental health clinic for treatment for PTSD.  She reported to 
a VA licensed clinical social worker (LCSW) that she had been 
raped and beaten several times in service.  The LCSW stated the 
Veteran "definitely does" have chronic severe PTSD.  A VA 
psychiatrist in November 1997 endorsed the impression of PTSD, 
"as a result of sexual trauma in the military."  

The Veteran was hospitalized at the Denver VAMC in November 1997 
after being found by police wandering aimlessly talking about 
sorcerers and witchcraft; a VA psychiatrist notes she was 
psychotic and delusional.  During treatment she commented she 
felt uncomfortable in a ward full of men because many of her PTSD 
issues were related to sexual abuse by men in the military.  She 
was treated until December 1997 and discharged with a diagnosis 
of chronic PTSD with dissociative episodes.   

The record contains a writing by the Veteran entitled, "The 
Sorcery of Service: One Woman's View," with copyright dated in 
1997.  In it the Veteran asserts she was raped, beaten and 
otherwise humiliated "many times" in service.  She also asserts 
therein that she is a shaman and able to weave and choreograph 
unseen energies within the universe and has heightened senses 
that enable her to weave energy at lightning-quick speed.

In January 1998 the Veteran was readmitted to Denver VAMC for 
treatment in a grossly psychotic state following disruptive 
behavior at a restaurant.  During that course of treatment the 
psychiatrist spoke to the Veteran's sister, who reported the 
Veteran and her siblings were beaten by their alcoholic mother 
and were removed from their parents when the Veteran was 12 years 
old.  The Veteran had reported to her sister that she was 
molested by her father and by her brother, and she also spoke to 
her sister of rapes in the military.  The Veteran's sister 
reported the Veteran gave birth to a daughter in November 1990 
and immediately gave the baby up for adoption; the Veteran 
"hadn't been right" since the delivery.  The diagnosis as of 
March 1998 was bipolar disorder.

The Veteran submitted a letter to VA in April 1998 in which she 
recounted that while in Germany she was raped by an NCO who 
continued to be in her chain of command for the remainder of her 
assignment to that unit.  A subsequent rape caused her to become 
pregnant and she had to place the child for adoption because she 
was unable to deal with the trauma surrounding the child's 
conception.  While engaged in ROTC ranger training, she was doing 
push-ups when a male cadet put his foot on her back, which caused 
her to suffer a breakdown.

An April 1998 letter from private psychologist Julie Lapides 
states the Veteran had submitted numerous statements of rape and 
physical/sexual harassment during service although the only 
documentation of mistreatment consists of the June 1993 letter 
from the Commanding General, US Army ROTC Cadet Command cited 
above apologizing for physical harassment.  Dr. Lapides' 
treatment of the Veteran was complicated by the Veteran's 
vagueness in discussing her problems and events in her life, but 
she stated that the veteran may very well have PTSD based on her 
complaints of having been raped, assaulted and physically 
harassed during active service.  She may also have a 
schizophrenic disorder and dissociative identity disorder; the 
latter two diagnoses made it difficult to definitely diagnose 
PTSD.  However, review of service records show the Veteran 
functioned very well in her early service career but had a marked 
deterioration in her ability to function in the latter years of 
her Army career and was medically disqualified for retention in 
ROTC due to her PTSD in 1992; it is possible, although not 
absolutely certain, that traumas the Veteran experienced during 
military service could account for the dramatic changes in her 
functioning.

The Veteran was again transported to the Denver VAMC in July 1998 
after being found by police catatonic in a restaurant.   The 
clinical assessment was schizophrenia, catatonic versus 
undifferentiated, with exacerbation, rule out PTSD.

The Veteran received a week of inpatient treatment at Johns 
Hopkins Bayview Hospital in December 1998 after being found by 
police wandering down the street.  The discharge diagnosis was 
bipolar disorder.
 
In June 1999 the Veteran was committed for psychiatric treatment 
at the Baltimore VA Medical Center (VAMC) after being apprehended 
by police for aberrant behavior in public.  The Veteran reported 
she had been in service from 1985 to 1993 and had been in Desert 
Storm.  The psychiatrist diagnosed current severe manic-phase 
bipolar disorder with psychotic features, rule out 
schizoaffective disorder, rule out mood disorder due to medical 
condition, rule out alcohol dependence.  During inpatient 
treatment a VA psychologist opined the Veteran appeared to have 
some situational psychological distress but did not appear to 
have any current Axis I thought disorder or psychotic process 
present.

The Veteran was treated at the Crownsville (Maryland) Hospital 
Center in June-August 1999 after being arrested for disturbing 
the peace and resisting arrest.  Her final discharge diagnosis 
was bipolar disorder, manic and psychotic.

In September 1999 the Veteran was admitted to the Pittsburgh VAMC 
after being found wandering aimlessly on a local highway.  The 
Veteran was unable to state why she was in the Pittsburgh area, 
but reported to clinicians that she was trying to get service 
connection for PTSD, having been severely raped in Germany and 
also having been beaten up quite severely.  The discharge 
diagnosis was chronic undifferentiated schizophrenia.
  
The Veteran was treated at Griffin Memorial Hospital (Norman, 
Oklahoma) in October 1999 on court order after being apprehended 
by police taking food and money from the tables of a local truck 
stop.  She denied any history of sexual, physical or verbal 
abuse.  The diagnoses were bipolar disorder NOS and narcissistic 
personality traits.
 
The Veteran was treated at St. Vincent Hospital (Santa Fe, New 
Mexico) in August 1998 after creating a disturbance and 
trespassing; the Veteran asserted she was on a secret mission for 
the Army and had left her military equipment outside.  The 
clinical impression was active and severe psychosis.  Thereafter, 
she was brought in again by police in September 1998 for 
"bizarre" behavior; she was diagnosed with probable 
schizophrenia based on presentation and history. 

The Veteran was treated at St. Vincent Hospital in September 1999 
after being found walking in the middle of heavy traffic.   She 
was transferred to Las Vegas State Hospital with diagnosis of 
psychosis and history of bipolar disorder.    However, she was 
readmitted to St. Vincent in November 1999 after being once again 
found walking in the middle of heavy traffic "counting cracks" 
having been apparently noncompliant with the medications she had 
received from Las Vegas; the Veteran was once again transported 
to Las Vegas with a diagnosis of acute psychosis/schizophrenia 
and presumed noncompliance with medications.

The Veteran was treated again at St. Vincent Hospital in December 
1999 after being brought in by police for creating a disturbance 
in front of a local restaurant.  The final diagnosis was chronic 
undifferentiated-type schizophrenia.

The Veteran was treated at the Denver VAMC in February 2000 after 
being arrested for causing a disturbance at an area restaurant 
and subsequently exhibiting bizarre behavior in the city jail.  
Discharge diagnoses were bipolar mood disorder, manic episode 
with psychotic features and PTSD. 

The Veteran was treated at the Twin Valley Behavioral Health 
Center (Columbus, Ohio) in May-June 2000 after being apprehended 
shoplifting at a truck stop; she was also actively hallucinating, 
making bizarre gestures, and being delusional (she claimed to be 
a Lieutenant Colonel with a top secret clearance and accused 
others of "standing in her mother's house").  Her discharge 
diagnoses were bipolar-type schizoaffective disorder and PTSD by 
history.
 
The Veteran was again committed to the Baltimore VAMC in 
September 2000 for reported violent/delusional/psychotic 
behavior.  During inpatient treatment she reported brutal rapes 
in Germany and at Fort Carson, Colorado; she stated she did not 
report the rapes.  The discharge diagnosis was schizoaffective 
disorder.

Five days later the Veteran was again committed for psychiatric 
treatment at the Baltimore VAMC due to agitation and "bizarre" 
behavior (the Veteran refused to leave a restaurant when asked to 
do so by the management, referred to responding police as 
Confederate soldiers and accused them of rape, and demanded to 
call the White House).  During inpatient treatment she reported 
to staff that she had been sexually assaulted outside the 
restaurant by two plainclothes police officers who mugged her and 
took her house keys; the treatment report cites grandiose and 
paranoid delusions.  The discharge diagnosis once again was 
schizoaffective disorder.

The Veteran was interviewed by a VA psychologist in December 2000 
who stated diagnosis could not be definitively made, but offered 
"rule out" diagnoses of rule out mood disorder with psychotic 
features and rule out schizoaffective disorder.

The Veteran was taken to Rockingham Hospital in February 2001 by 
Sheriff's deputies because she was behaving in a manic and 
delusional manner (claiming to be a government secret agent and 
knocking on doors to warn people of an impending catastrophe).  
During inpatient treatment she claimed to have been sexually 
assaulted by members of the nursing staff.  She was transferred 
for commitment to Western State Hospital with final diagnoses of 
manic bipolar disorder, rule out schizoaffective disorder.  

The Veteran received inpatient treatment at Augusta Medical 
Center in November 2001 for severe psychosis and affective 
instability.  During treatment the psychiatrist noted profound 
delusions and illusions of paranoid and grandiose nature (among 
other things she reported she was a military secret agent being 
sent to Pakistan to kill Osama Bin Laden).  She was discharged in 
December 2001, with diagnosis of bipolar-type schizoaffective 
disorder.

The Veteran was treated by the University of Virginia Health 
System in December 2001-January 2002 on TDO after exhibiting 
bizarre behavior in the community.  The Veteran was noted to have 
threatened to kill the police who brought her in, and also 
threatened to accuse them of raping her.  Discharge diagnosis was 
bipolar affective disorder.

The Veteran was treated again by the University of Virginia 
Health System in February 2002, again on TDO based on complaint 
by her landlord.  The Veteran asserted she was a Desert Storm 
veteran.  She was stabilized by medication and discharged with 
diagnosis of bipolar affective disorder, current episode manic 
with psychosis, and consider schizoaffective disorder bipolar-
type.

Treatment records from psychiatrist Philip Halapin during the 
period April 2002-August 2003 show diagnoses including bipolar 
disorder sometimes manic, PTSD and history of substance abuse.

In November 2004 the Veteran was treated at Poplar Springs 
Hospital (Petersburg, Virginia) on Temporary Detention Order 
(TDO) due to severe psychosis and unpredictable behavior.  She 
was transferred to Western State Hospital (Staunton, Virginia) 
with a diagnoses of bipolar-type schizoaffective disorder and 
paranoid personality.
 
The Veteran was treated at Western State Hospital (WSH) numerous 
times.  In November 2004 she was admitted as transfer from Poplar 
Springs Hospital (noted as her fifth hospitalization at Western 
State Hospital).  During that treatment the Veteran reported she 
had previously been diagnosed with PTSD due to military-related 
trauma but could not discuss it because it was "classified."  
She was treated until March 2005; the discharge diagnoses were 
bipolar-type schizoaffective disorder and alcohol dependence in 
remission.  

The Veteran was readmitted to WSH later in March 2005 on a TDO 
due to complaints from neighbors about her yelling and screaming.  
During treatment the Veteran alluded to "shell shock" from 
physical and sexual trauma during her childhood.  She was 
discharged in June 2005 with a diagnosis of bipolar-type 
schizoaffective disorder.
 
The Veteran was readmitted to WSH later in June 2005 on TDO for 
bizarre behavior (hand gestures and speech asserting powers of 
"witchcraft" and claiming she was being called up by the 
President to serve in Iraq).  Her discharge diagnoses in 
September 2005 were bipolar-type schizoaffective disorder and 
history of alcohol abuse.

The Veteran was admitted to Rockingham Memorial Hospital in March 
2006 on a TDO from another hospital because of psychotic 
decompensation.  The final diagnosis was schizophrenia, paranoid 
and affected, decompensated. 

The Veteran was readmitted to Rockingham Memorial Hospital in 
August 2006 because she had stopped taking her medications and 
could not care for herself.  She reported multiple traumatic 
experiences, including Army experiences, but would not discuss 
what those experiences were.  The final diagnoses were manic 
bipolar disorder and PTSD. 

The Veteran was treated at Lewis-Gale Behavioral Health Unit 
(Salem, Virginia) in January-February 2007 for suicidal thoughts.  
During treatment she reported having had a very traumatic 
childhood, but refused to provide details; she also reported 
having had eight years in the Army with traumatic episodes but 
she refused to provide details of those episodes.  The final 
diagnoses were bipolar disorder, depressed, recurrent, and 
without psychotic symptoms; and PTSD.  She was treated again by 
the same provider in May-June 2007 with essentially the same 
diagnoses.  

Letters to VA from Dr. Halapin dated in June 2008 and February 
2009 state the Veteran experiences symptoms of paranoia, 
hallucinations, delusions, poor self-care and isolation; these 
symptoms are exacerbated by episodes of PTSD from her military 
experience that interfere with daily functioning.  

On review of the above, the Board notes that the Veteran has been 
diagnosed over the course of the years with many psychiatric 
disorders, to include PTSD, schizophrenia, schizoaffective 
disorder and bipolar disorder.  Accordingly, the first element of 
service connection - medical evidence of a current disorder - is 
satisfied.   

However, the preponderance of the evidence is against the claim
Specifically in regard to PTSD, the Veteran does not assert, and 
the evidence does not show, that she participated in combat; 
accordingly her stressors are noncombat-related and must be shown 
by corroborating evidence.

The Veteran has reported being raped in Germany and again in 
Colorado, but the Board is not required to accept a veteran's 
uncorroborated account of his or her active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).   The Board has 
carefully considered the Veteran's account of her claimed 
stressors, as articulated to various medical providers and in her 
correspondence to VA, and finds her account to lack credibility.

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board has "the authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of evidence."  
Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 1997).

In this case, the Board finds the Veteran's account of sexual 
abuse in service to be not credible for several reasons.  First, 
the Veteran is shown to be delusional, which self-evidently 
reduces any credibility to be assigned to her unsupported 
statements.  Second, she is shown to have a history of accusing 
male authority figures of rape (including the physician who 
performed the examination in November 1992 while she was in ROTC, 
and various medical staff and police in the following years).  
Third, her consistently-asserted account of having conceived a 
child in a rape in service in Fort Carson and subsequently having 
to give the child up for adoption is patently false, since the 
Veteran was discharged from service in July 1989 and the child 
was not born until November 1990.  Fourth, although she is shown 
to have had an ETP in Germany, she has been inconsistent in her 
account of any rape in Germany; she has variously attributed it 
to her lieutenant and to one or more of her NCOs.  Simply put, 
the Board does not find the Veteran to be credible absent some 
objective corroboration of the events she describes.

The Board acknowledges at this point that a VA psychiatrist in 
November 1997 endorsed the impression of PTSD "as a result of 
sexual trauma in the military."  
When the claimed PTSD stressor is physical or sexual assault in 
service, credible supporting evidence may also consist of a 
medical opinion, based on review of the evidence, that the 
personal assault occurred.  38 C.F.R. § 3.304(f)(4) (emphasis 
added).   In this case the VA psychiatrist is not shown to have 
had access to any evidence other than the immediate treatment 
record; to the extent that he relied on the Veteran's own 
reported history that history has been shown to be unreliable.

The Board also acknowledges the April 1998 letter from private 
psychologist Julie Lapides stating that review of service records 
shows the Veteran had a marked deterioration in her ability to 
function in the latter years of her Army career, and it is 
possible that traumas the Veteran experienced during military 
service could account for the dramatic changes in her 
functioning.  It is true that evidence of behavior changes 
following the claimed assault is one type of evidence that may be 
found in these sources; see 38 C.F.R. § 3.304(f)(4).  However, 
the Veteran in fact did not have any deterioration of function 
during her active service, as evidenced by her selection for a 
highly competitive Army ROTC scholarship, with strong 
endorsements by her unit.  Further, she continued to have better-
than-average functioning during the first year after her 
discharge, as evidenced by the letter from Regis College.  It is 
only after she began studies at Loyola College, more than a year 
after her discharge from service, that any documented 
deterioration of functioning occurred.  The Board concludes that 
Dr. Lapides made the error of believing the Veteran was still on 
active duty when she was studying at Loyola College, an error the 
Veteran has herself fostered in her communications to many of her 
medical providers. 

Turning to the Veteran's assertion of trauma while in ROTC, the 
evidence must show the stressors occurred during a confirmed 
period of ADT or IDT for a Senior ROTC program.  The Veteran has 
asserted trauma during ranger training, which arguably falls 
within the definition of IDT.  However, her assertions are 
inconsistent (she stated at one point she had been beaten, and at 
another point  that a male cadet placed his foot on her back 
while she did push-ups because he thought it would be funny).  
The Commanding General apologized to her for "physical 
harassment" during such training, but did not acknowledge actual 
assault.  As noted, the Veteran is not a credible historian.  The 
Board accordingly finds there is insufficient corroboration of 
any physical or sexual assault during ADT or IDT while a member 
of ROTC.

In sum, the Veteran has not presented sufficient corroborating 
evidence of her alleged non combat stressors.   Accordingly, her 
diagnosed PTSD cannot be service-connected.  The Board notes in 
that regard that just because a physician or other health care 
professional has accepted an appellant's description of his or 
her active duty experience as credible and diagnosed the 
appellant as suffering from PTSD does not mean the Board is 
required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

In regard to the other diagnosed psychiatric disorders 
(schizophrenia, schizoaffective disorder and bipolar disorder), 
there is no medical evidence of any of these disorders until more 
than one year following service or medical evidence linking any 
of these disorders to service.  In addition, there is no evidence 
establishing that the symptoms of any of these disorders began in 
service and continued thereafter.  Therefore, service connection 
is also not warranted for the veteran's other diagnosed acquired 
psychiatric disorders.


Because the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).
                
Service Connection for Memory Deficit, Insomnia, and Sleep Apnea

As noted above, the Veteran received inpatient VA psychiatric 
treatment in September 2000.  At that time she complained of 
insomnia (not sleeping well for about a week) as well as poor 
concentration and memory.  Insomnia was her chief complaint, and 
she represented to staff that she was in the hospital "to catch 
up on her sleep" although in fact she had been involuntarily 
committed due to psychotic/delusional behavior.  The symptoms of 
insomnia generally improved as she was given medication to 
control her psychotic agitation.

Review of the file does not show any complaint of or treatment 
for sleep apnea.

The Veteran has asserted entitlement to service connection for 
memory deficit, insomnia, and sleep apnea as secondary to a 
psychiatric disorder, but as she does not have service connection 
for any psychiatric disorder there is no basis on which secondary 
service connection may be considered.  

The Board has also considered whether service connection may be 
granted on a direct basis.  "Memory deficit" and "insomnia" 
are symptoms rather than diseases, and service connection may not 
be considered unless an underlying disorder is shown.  Sleep 
apnea syndrome is a disorder ratable by VA, but in this case 
there is no diagnosis of such a disorder in the record.  

The Board accordingly finds the criteria for service connection 
for memory deficit, insomnia and/or sleep apnea are not met and 
the claims must be denied.  Because the preponderance of the 
evidence is against the claims the benefit-of-the-doubt rule does 
not apply.  Ortiz, 274 F.3d 1361.




ORDER

Service connection for psychiatric disability, to include PTSD 
and schizophrenia, is denied.

Service connection for memory deficit, insomnia, and sleep apnea, 
to include as secondary to psychiatric disability, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


